683 N.W.2d 145 (2004)
PEOPLE
v.
TURNER.
No. 124758.
Supreme Court of Michigan.
July 8, 2004.
SC: 124758. COA: 250395.
By order of March 11, 2004, this Court directed the Genesee County Prosecuting Attorney to answer defendant's application for leave to appeal. The answer having now been filed, the application for leave to appeal the September 25, 2003 order of the Court of Appeals is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
KELLY, J., would remand to the Genesee Circuit Court for articulation of the reasons for the sentencing departure in light of People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003)